Citation Nr: 0636765	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-01 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected tinea versicolor.

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected left foot injury with arthritis 
and residual exostosis status post arthrodesis.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1979 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which awarded an increased disability 
rating of 20 percent for the service-connected left foot 
injury with arthritis and residual exostosis status post 
arthrodesis, and which denied the remaining of the above- 
captioned claims.

The Board notes that the claim of entitlement to service 
connection for a left knee disorder had been previously 
denied by the RO in June 2000.  The RO appears to have 
addressed the issue as an original claim.  However, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal despite the RO's action.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue 
is captioned as above.
In various correspondence, the veteran has alleged that 
earlier rating decisions were in error.  Although the present 
appeal involves the issues as are set forth on the title 
page, if the veteran desires to pursue claims of clear and 
unmistakable error, he should contact his service 
representative to do so.  

The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a left knee disorder is addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The service-connected tinea versicolor is not currently 
active.

2.  The service-connected left foot injury with arthritis and 
residual exostosis status post arthrodesis is manifested by 
sharp pain resulting in decreased range of motion and locking 
and swelling.

3.  Entitlement to service connection for a right knee 
disorder was denied by the RO in a rating decision dated in 
June 2000, and the veteran did not complete an appeal.

4.  Evidence submitted since the June 2000 RO decision 
denying entitlement to service connection for a right knee 
disorder does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

5.  Entitlement to service connection for headaches and 
hypertension was denied by the RO in a rating decision dated 
in December 1995 and the veteran did not complete an appeal.

6.  Evidence submitted since the December 1995 RO decision 
denying entitlement to service connection for headaches and 
hypertension does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) disability 
rating for tinea versicolor  have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1, 4.118, Diagnostic Codes 7813 (2006).

2.  The criteria for an increased disability rating of 30 
percent for a left foot injury with arthritis and residual 
exostosis status post arthrodesis have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5284 (2006).

3.  The unappealed June 2000 RO decision denying service 
connection for a bilateral knee disorder is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2006).

4.  Subsequent to the June 2000 RO decision that denied 
entitlement to service connection for a right knee disorder, 
new and material evidence sufficient to reopen the claim was 
not received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2006).

5.  The unappealed December 1995 RO decision denying service 
connection for  headaches and hypertension is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2006).

6.  Subsequent to the December 1995 RO decision that denied 
entitlement to service connection for headaches and 
hypertension, new and material evidence sufficient to reopen 
the claims was not received.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2006).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from VA dated in October 2002, August 2004, April 
2005, and March 2006.  The veteran was told of what was 
required to substantiate his claims for an increased 
disability rating, service connection, and reopening 
previously denied claims, and of his and VA's respective 
duties, i.e., that VA would attempt to get any additional 
records that he identified as being helpful to his claim.  
The letters provided the veteran with notice of what evidence 
and information was necessary to reopen his previously denied 
claims and to establish entitlement to the underlying claims 
for the benefits sought on appeal.  See Kent v. Nicholson, 20 
Vet App 1 (2006).  He was also asked to submit evidence 
and/or information, which would include that in his 
possession, to the RO.  The RO stated that it was giving him 
the opportunity to submit additional evidence or request 
assistance prior to making a decision.  



The United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 
3.159 (b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and disability; (4) degree of disability; 
and (5) effective date of disability. 
The Court held that upon receipt of an application for a 
service connection claim, 38 U.S.C.A. § 5103 (a) and 38 
C.F.R. § 3.159 (b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.

As to any perceived inadequacies of the foregoing notices, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant VA medical treatment records have been 
obtained, as discussed below.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  The veteran was afforded VA examinations 
in November 2002 and February 2005.  Under such 
circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2005);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2006) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).


Tinea Versicolor 

 The veteran's service-connected skin disability is currently 
evaluated as noncompensable pursuant to Diagnostic Code 7813 
which provides the rating criteria for dermatophytosis.  The 
effective date of the current rating criteria for evaluating 
skin disorders found in the Rating Schedule at 38 C.F.R. 
4.118 is August 30, 2002. See 67 Fed. Reg. 49,590-99 (July 
31, 2002) (codified at 38 C.F.R. § 4.118 (2006).  The 
veteran's claim for an increased disability rating was 
received by the RO on September 9, 2002.  As such, the 
current rating criteria will be applied in determining the 
current level of the veteran's skin disability.

Diagnostic Code 7813 rates dermatophytosis (including tinea 
corporis, tinea capitis, tinea pedis, tinea barbae, tinea 
unguium, and tinea cruris) as a disfigurement of the head, 
face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic 
Code 7806), depending upon the predominant disability. 38 
C.F.R. § 4.118 (2006).

Dermatitis or eczema is assigned a 60 percent rating when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near- 
constant systemic therapy is required during a 12-month 
period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy is required for a 
total duration of six weeks or more, but not constantly, 
during a 12 month period.  A 10 percent rating is assigned 
where at least 5 percent, but less than 20 percent, of the 
entire body is affected; or at least 5 percent, but less than 
20 percent, of exposed areas are affected, or; intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, is required for a total duration of 
less than six weeks during the past 12-month period.  A 
noncompensable evaluation is assigned when less than 5 
percent of the entire body or less than 5 percent of exposed 
areas are affected, and; no more than topical therapy was 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).

A VA skin diseases examination report dated in November 2002 
reveals multiple small rounded hyperpigmented spots scattered 
over most of the veteran's body, including the extremities, 
abdominal area, chest area and back area.  However, there 
were no scaling lesions or acute lesions at the time.  The 
diagnosis was history of tinea versicolor, with now residual 
hyperpigmented areas scattered over most of the veterans' 
body.  Unretouched color photographs of the veteran's body 
were included which showed the scattered round hyperpigmented 
spots.

A VA skin diseases examination report dated in February 2005 
reveals that there was no visible rash on the day of 
examination, and that it had not been present in the 
preceding two years.  The veteran reported that the last time 
he had a rash was two years earlier, and that he had 
experienced red bumps and itching that lasted for 
approximately one year.  There was no disfigurement, but 
there was some scarring on the back and legs which did not 
bother him.  When the rash would develop the percentage of 
the exposed areas affected was said to be approximately five 
percent.  The total percentage of the entire body affected 
when the rash developed was probably 50 to 60 percent.  
Physical examination revealed no rash.  There were multiple, 
small, rounded, hyperpigmented spots over most of the 
veteran's back, but no scaling lesions or acute lesions were 
present.  There was no elevation or depression of any 
lesions. The diagnosis was inactive tinea versicolor.

During a September 2006 Travel Board hearing, the veteran 
asserted that he had not experienced a flare up of his skin 
disability since 2002.  He added that he would apply creams 
and lotions on occasion.  He indicated he had not missed any 
work as a result of this condition, except in 2002 when he 
had experienced the last flare up.  He also stated that the 
flare up did not affect his face but would extend as far as 
the upper chest.

The severity of a disorder such as is at issue here is to be 
assessed upon its impact upon the veteran's employability.  
Voerth v. West, 13 Vet. App. 117 (1999); Ardison v. Brown, 6 
Vet. App. 405 (1994).  (Holding that (1) where veteran 
testified that his cyst, when inflamed, did not have an 
impact upon his employment, and; (2) where veteran stated 
that his worsened condition would "only last a day or two," 
the Board was not required to schedule a rating examination 
for the period the cyst was inflamed, because "a person who 
experiences a worsened condition for a few days out of a year 
simply is less impaired than someone who suffers from the 
worsened condition for weeks or months.").  Cf. Ardison v. 
Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. 
App. 675 (1992).  The veteran has testified that his skin 
disability had not been active since 2002 and that he had not 
missed any work as a result thereof.  

The Board finds that this inactive symptomatology does not 
support a compensable disability rating.  The record reflects 
that although when active the percentage of the exposed areas 
affected was approximately five percent and the percentage of 
the entire body affected was 50 to 60 percent, none of the 
medical evidence of record demonstrated the need for, or 
actual use of, systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more during the past 12-month period.  As such, an 
increased disability rating of 10 percent, based upon rating 
by analogy to impairment resulting from dermatitis or eczema, 
is not warranted. 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2006). 

The Board has considered the veteran's reported intermittent 
aggravation, however, as noted earlier, the associated 
medical reports indicate that there is no evidence of a 
flare-ups for several years.  

Further, with regard to an evaluation of any disfigurement 
that the veteran may have on his head, face, and neck, see 38 
C.F.R. § 4.118, Diagnostic Code 7800, the Board notes that 
the veteran testified that the disability did not extend 
above his upper chest.  The color photographs taken at the 
November 2002 VA examination did not present findings on his 
face and neck.  The evidence does not reflect visible or 
palpable tissue loss; gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or any 
of the characteristics of disfigurement.  Thus, an increased 
rating based upon impairment resulting from disfigurement of 
the head, face, or neck, is not warranted.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2006). See also, 38 C.F.R. § 
4.118, Notes 1 & 3 following Diagnostic Code 7800 (2006).

Additionally, the mild dermatological symptomatology shown 
during the current appeal does not reflect the presence of 
scars (on a part of the body other than the head, face, or 
neck) that are deep (e.g., associated with underlying soft 
tissue damage), cause limited motion, or exceed 12 square 
inches (77 square centimeters). Consequently, an increased 
rating based upon impairment resulting from scars (on a part 
of the body other than the head, face, or neck) cannot be 
awarded.  38 C.F.R. § 4.118, Diagnostic Code 7801 & Note 2 
following Diagnostic Code 7801 (2006).  In reaching this 
conclusion, the Board has considered the location of the 
veteran's skin eruptions. See, 38 C.F.R. § 4.118, Note 1 
following Diagnostic Code 7801 (2006).

Under these circumstances, therefore, a basis upon which to 
assign a compensable schedular disability rating for the 
service-connected tinea versicolor has not been received.  
The preponderance of the evidence is against the veteran's 
claim for an increased rating, and his appeal regarding this 
claim must be denied.


Left foot injury with arthritis and residual exostosis status 
post arthrodesis

The veteran's service-connected left foot injury with 
arthritis and residual exostosis status post arthrodesis is 
currently rated as 20 percent disabling under Diagnostic Code 
5284-5271.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  
38 C.F.R. § 4.27.  Here, the veteran's service-connected left 
foot disorder has been recently evaluated by the RO as 
analogous to limitation of motion of the ankle.

Under Diagnostic Code 5271, a maximum 20 percent disability 
rating is assigned for marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006).

Under Diagnostic Code 5284, a 20 percent disability rating is 
warranted for foot injuries which are productive of 
moderately severe impairment.  A 30 percent disability rating 
is warranted for foot injuries which are productive of severe 
impairment, and a maximum 40 percent disability rating is 
available for actual loss of use of the foot.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2006).

Additionally, degenerative arthritis is rated based on 
limitation of motion.  A 10 percent rating may also be 
assigned for arthritis established by X-ray along with some 
limitation of motion (but of insufficient degree to warrant a 
compensable rating under the limitation of motion codes).  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  The normal 
range of motion of the ankle is zero to 20 degrees of 
dorsiflexion, and zero to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II (2006).

A VA examination report dated in November 2002 reveals that 
the veteran was able to walk with a normal gait.  He had a 
five centimeter scar on the dorsum of the foot over the 
extensor halluses longus tendon.  Medial to this there was a 
four centimeter scar, which was well healed.  The skin in the 
mid-portion of the dorsum of the foot from the third digit 
over to the lateral margin of the foot had atrophic skin.  
There was no loss of sensation to pinprick.  Extension of the 
big toe was to 10 degrees and flexion to 40 degrees.  There 
was five degrees of dorsiflexion, five degrees of plantar 
flexion, five degrees of inversion and eversion.  However, 
all motions caused pain, and there was also pain with 
compression of the ankle or the foot.  The impression was 
three surgical procedures of the left foot; fusion of the 
first metatarsal tarsal joint; decreased range of motion of 
the ankle; and chronic pain of the left foot.



A VA examination report dated in February 2005 reveals that 
the veteran reported having "alot" of foot pain over the 
scars of the left foot following three surgeries on the left 
foot.  The pains were sharp for the majority of time and were 
periodically of such severity that he could not stand or walk 
well.  Resting would relieve the pain, but  prolonged 
standing and walking would aggravate the left foot.  
Occasionally, the left foot would "lock up," and swell.  He 
would wear inserts in his shoe and take  over the counter 
pain medication.  Physical examination of the foot revealed 
that the veteran walked with a normal gait.  He had a five 
centimeter scar on the dorsum of the foot over the extensor 
hallucis longus tendon.  Medially to that there was a four 
centimeter scar, which was well healed.  Both scars were 
slightly tender.  There was no elevation of the scar.  There 
was good texture and good adherence, and no keloid formation.  
Around the medial scar there was a very black pigmented area, 
which was not varicosities.  The skin of the mid-portion of 
the dorsum of the foot from the third digit over to the 
lateral margin of the foot was a little atrophic.  There was 
no loss to pinprick sensation.  Examination of the big toe 
was difficult.  Extension was 15 degrees, flexion 45 degrees.  
There was 10 degrees of dorsiflexion of the left ankle and 10 
degrees of plantar flexion of the left ankle.  

However, all motions caused pain.  The diagnosis was status 
post surgical procedures of the left foot with fusion of the 
first metatarsal joint with decreased range of motion with 
chronic pains with walking or standing for prolonged periods 
of time.  X-rays of the left foot revealed an internally 
fixed tarsometatarsal joint, with no loosening of the 
fixations, joint was solid fused and no loosening of the 
fixations, with essentially no change since May 2000. 

The November 2002 VA examination report documents that 
extension of the big toe was to 10 degrees and flexion to 40 
degrees; five degrees of dorsiflexion; five degrees of 
plantar flexion; and five degrees of inversion and eversion.  
The February 2005 VA examination reveals extension of 15 
degrees; flexion of 45 degrees; 10 degrees of dorsiflexion of 
the left ankle; and 10 degrees of plantar flexion of the left 
ankle.  These range of motion findings are indicative of 
moderate limitation of motion of the ankle.  However, they 
are not indicative of marked limitation of motion of the left 
ankle.  As such, an increased disability rating pursuant to 
the provisions of Diagnostic Code 5271 is not warranted.

The Board has also considered the rating criteria as set 
forth under Diagnostic Code 5284.  The November 2002 VA 
examination report documents pain on motion and compression 
of the foot and ankle.  The February 2005 VA examination 
reveals sharp pain most of the time with occasional left foot 
locking and swelling.  Granting the benefit of the doubt to 
the veteran, the Board finds that these symptoms as 
characteristic of a left foot injury which is productive of 
severe impairment.  This is the maximum rating permitted 
under Diagnostic Code 5284 absent the showing of actual loss 
of use of the left foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2006).

There is no evidence that the veteran's left ankle is 
ankylosed, and thus consideration of Diagnostic Codes 5270 
and 5272 is not appropriate.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272 (2006).

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, in addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  The 
award of a 30 percent disability rating hereinabove includes 
the veteran's impairment in terms of the pain, locking and 
swelling, in addition to the February 2005 findings that 
range of motion did not produce any weakness, fatigue, or 
incoordination.  There is no evidence of record that the 
veteran warrants an additional disability rating under these 
code provisions.

The veteran is competent to report his symptoms. However, to 
the extent that he has asserted that his left ankle is worse 
than the 30 percent evaluation contemplates, the medical 
findings do not support his contentions for an evaluation in 
excess of 30 percent.

In summary, and for the reasons and bases set forth above, 
resolving the benefit of the doubt in the veteran's favor, 
the Board concludes that an increased rating to 30 percent is 
warranted under Diagnostic Code 5284.  38 U.S.C.A. § 5107(b); 
38 C.F.R.  § 3.102; Gilbert, supra. 



Service Connection - New and Material Evidence

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis and cardiovascular-renal disease, may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001). Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the veteran's claim to 
reopen was received in September 2002, the new regulatory 
criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).


Right Knee

In a decision dated in June 2000, the RO denied the veteran's 
claim of entitlement to service connection for bilateral knee 
pain.  At the time of this decision, the medical evidence of 
record included a service medical record dated in December 
1986 which showed that the veteran had been treated for a 
twisted right knee sustained while playing basketball during 
service.  The diagnosis was minor medial collateral ligament 
strain.  Additionally, a report of medical history dated in 
May 1995, and completed by the veteran at the time of his 
retirement from service, shows that he indicated he had 
experienced "trick" or locked knee.  The examiner indicated 
that the veteran's right knee would swell with prolonged 
activity and running.  The symptoms were said to decrease 
with rest.

A VA examination report dated in August 1995 shows that a 
diagnosis included a notation that the veteran had bilateral 
knee problems, more on the right side, probably degenerative 
changes secondary to playing ball and also running.  The 
evidence also included a VA examination report dated in 
November 1999 which had revealed a diagnosis of degenerative 
arthritis of the right knee.  The examiner did not opine as 
to the etiology.  

In its decision, the RO determined that a relationship 
between the currently diagnosed degenerative arthritis of the 
right knee and service had not been shown.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated in June 23, 2000.  He did not appeal this 
decision, thus the denial became final.  38 U.S.C.A. §§ 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2006).

Subsequent to the June 2000 RO decision, during his September 
2006 Travel Board hearing, the veteran testified that his 
right knee disability was manifested as a result of his 
period of active service.  He indicated that during service, 
road marches as an infantry platoon sergeant contributed to 
his current disability.  He described experiencing pain and 
swelling, requiring treatment with ice and heat.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a right knee disorder.  The new evidence 
consisting of the August 1995 VA examination report and the 
veteran's testimony, although not previously of record, do 
not by themselves or when considered with previous evidence 
of record, relate to the fact that he has a current right 
knee disability that is manifested as a result of his period 
of active service.

The information previously of record is not altered - i.e., 
the veteran had experienced knee pain while on active 
military duty, and had been diagnosed as having arthritis in 
the right knee approximately four years after service.  
Although the VA examiner suggested that the veteran had 
bilateral knee pain, he did not attribute it to any 
identifiable incident of service.  The Court has held that 
additional evidence, which consists of records of post-
service treatment that do not indicate that a condition is 
service-connected, is not new and material.  Cox v. Brown, 5 
Vet. App. 95, 99 (1993).  See also Morton v. Principi, 3 
Vet. App. 508, 509 (1992) (Observing that evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service).

The Board has presumed the veteran's testimony to be credible 
for the purpose of determining whether new and material 
evidence has been submitted.  However, when viewed in 
conjunction with the evidence of record at the time of the 
prior final decision, it is repetitive of previous statements 
made which were previously considered by VA, and are 
therefore not new.  Moreover, there is no evidence that the 
veteran possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The veteran has not presented any new evidence which relates 
to an unestablished fact necessary to substantiate the claim.  
The recently submitted evidence is either merely cumulative 
of previously submitted evidence or not bearing on the 
question of a nexus between a right knee disorder and 
service; the evidence submitted since the Board's last denial 
of the claim does not raise a reasonable possibility of 
substantiating the claim.

Accordingly, the Board finds that the evidence received 
subsequent to the June 2000 RO decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for a right knee disorder.
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).


Headaches

In a decision dated in December 1995, the RO denied the 
veteran's claim of entitlement to service connection for 
headaches.  At the time of this decision, the medical 
evidence of record included the veteran's service medical 
records which showed intermittent reports of treatment for 
migraine headaches.  A report of medical history dated in 
October 1978 and completed by the veteran at the time of his 
entrance into service showed that the veteran indicated that 
he had experienced headaches.  The examiner noted a history 
of tension headaches, but that the veteran was asymptomatic.  
The service medical records showed treatment for headaches in 
February 1981, July 1981, March 1990, May 1990, June 1990, 
September 1990, November 1990, December 1990, June 1991, July 
1991, and January 1992.  The evidence also included the 
August 1995 VA examination report which provided a diagnosis 
of severe migraine headaches.

In its decision, the RO determined that the veteran's 
headaches had pre-existed service and that a relationship 
between the currently diagnosed severe migraine headaches and 
service had not been shown.  The veteran was notified of this 
decision and of his appellate rights by letter dated in 
February 1, 1996.  He did not appeal this decision, thus the 
denial became final.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.1103 (2006).

Subsequent to the December 1995 RO decision, during his 
September 2006 Travel Board hearing, the veteran testified 
that he was first diagnosed with migraine headaches during 
service.  He added that his symptoms increased and had 
"flared up real bad" as a result of his duty as a drill 
sergeant, which required him to get up early and stay up 
late.  He also indicated that he continued to experience 
migraine headaches which he treated himself.  He noted that 
he had missed work as a result of the headaches.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for headaches.  The new evidence consisting of the 
veteran's testimony, although not previously of record, does 
not by itself or when considered with previous evidence of 
record, relate to the fact that he has headaches that are 
manifested as a result of his period of active service.  The 
veteran's testimony, although presumed to be true, see 
Justus, when viewed in conjunction with the evidence of 
record at the time of the prior final decision, is repetitive 
of previous statements made which were previously considered 
by VA, and are therefore not new.  Moreover, there is no 
evidence that the veteran possesses the requisite medical 
training or expertise necessary to render him competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  Espiritu, 2 Vet. App. at 494-5.

The veteran has not presented any new evidence which relates 
to an unestablished fact necessary to substantiate the claim.  
Essentially, the veteran has reiterated that he had headaches 
while in service, but without a competent opinion as to 
nexus.  The recently submitted evidence is either merely 
cumulative of previously submitted evidence or not so 
significant that it tends to show the nexus between headaches 
and service; the evidence submitted since the Board's last 
denial of the claim does not raise a reasonable possibility 
of substantiating the claim.

Accordingly, the Board finds that the evidence received 
subsequent to the December 1995 RO decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for a right knee disorder.
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).
Hypertension

In a decision dated in December 1995, the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension.  At the time of this decision, the medical 
evidence of record included the veteran's service medical 
records which showed numerous blood pressure readings taken 
in the course of a variety of medical treatment.  The records 
did not show any diagnosis of hypertension, however, there 
were numerous reading of elevated blood pressure.  In 
February 1981 the veteran's blood pressure was read to be 
120/96; in December 1985 it was 160/100; in October 1986 it 
was 138/96 and 140/96; in May 1988 it was 128/90; in May 1989 
it was 120/90; in March 1990 it was 140/98; in January 1992 
it was 138/92; in February 1992 it was 150/90 and 148/90; in 
December 1992 it was 120/90; and in May 1995 (during his 
separation examination) it was 136/90.

The evidence also included the August 1995 VA examination 
report which showed that hypertension was not noticed at the 
time and blood pressure was normal.  In its decision, the RO 
determined that there was no evidence of chronic hypertension 
or hypertension manifested within one year following the 
veteran's period of active service.  The veteran was notified 
of this decision and of his appellate rights by letter dated 
in February 1, 1996.  He did not appeal this decision, thus 
the denial became final.  38 U.S.C.A. §§ 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.1103 (2006).

Subsequent to the December 1995 RO decision, the medical 
evidence of record shows numerous blood pressure readings 
taken in the course of a variety of medical treatment.  In 
October 2001, the veteran's blood pressure was 145/94; in 
March 2002 it was 149/104; in December 2002 it was 180/114, 
160/110, and 142/93; and in February 2005 it was 142/90.  
During his September 2006 Travel Board hearing, the veteran 
testified that he was first diagnosed with hypertension 
following service, but that he had numerous occasions of 
elevated blood pressure readings during his period of active 
service.


The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for hypertension.  The new evidence consisting of 
outpatient treatment records and the veteran's testimony, 
although not previously of record, do not by themselves or 
when considered with previous evidence of record, relate to 
the fact that he has hypertension that is manifested as a 
result of his period of active service.  There has been no 
attribution by a competent medical authority that the current 
hypertension is etiologically related to any incident of 
service.  Additional evidence which consists of records of 
post-service treatment that do not indicate that a condition 
is service-connected, is not new and material.  Cox, 5 Vet. 
App. at 99; See also Morton, 3 Vet. App. at 509.

Presuming the veteran's testimony to be credible for the 
limited purpose of ascertaining its materiality, there is no 
competent medical evidence which indicates that the veteran 
has hypertension resultant of military service.  There is no 
evidence that the veteran possesses the requisite medical 
training or expertise necessary to render him competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  Espiritu, 2 Vet. App. at 494-5.

The veteran has not presented any new evidence which relates 
to an unestablished fact necessary to substantiate the claim.  
The recently submitted evidence is either merely cumulative 
of previously submitted evidence or not so significant that 
it tends to show a nexus between hypertension and service; 
the evidence submitted since the Board's last denial of the 
claim does not raise a reasonable possibility of 
substantiating the claim.

Accordingly, the Board finds that the evidence received 
subsequent to the December 1995 RO decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for a hypertension.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).





ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected tinea versicolor is denied.

Entitlement to a 30 percent disability rating for service-
connected left foot injury with arthritis and residual 
exostosis status post arthrodesis, is granted, subject to the 
law and  regulations governing the award of monetary 
benefits. 

New and material evidence not having been submitted, 
entitlement to service connection for a right knee disorder 
is denied.

New and material evidence not having been submitted, 
entitlement to service connection for headaches is denied.

New and material evidence not having been submitted, 
entitlement to service connection for hypertension is denied.


REMAND

The veteran is seeking to reopen his claim of entitlement to 
service connection for a left knee disorder; this claim were 
last denied in a June 2000 rating decision.

In Kent v. Nicholson, 20 Vet App 1 (2006), it was held that 
VA's duty to notify a claimant seeking to reopen a claim 
included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  It was further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

Although notification letters dated in August 2004, April 
2005, and March 2006, were issued in this matter, they do not 
comply with the Kent ruling. 

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran of what evidence 
would substantiate his petition to 
reopen his claim of entitlement to 
service connection for a left knee 
disorder that was last denied by the RO 
in June 2000. 

Apart from other requirements 
applicable under the VCAA, comply with 
the Kent ruling and advise the veteran 
of the evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish his entitlement 
to the underlying claim for the 
benefits sought by the veteran.  He 
should also be told to provide any 
evidence in his possession pertinent to 
his claims.  38 C.F.R. § 3.159 (2006).

In so doing, the directives of the 
Veterans Benefits Administration must 
be complied with and the veteran must 
be advised of the element or elements 
required to establish service 
connection that were found insufficient 
in the previous denials. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2006).

2.  Such additional development 
action(s) as deemed proper with respect 
to the claim of entitlement to service 
connection for a left knee disorder 
should be undertaken, including 
arranging for any and all appropriate 
VA examinations, and following all 
applicable regulations and directives 
implementing the provisions of the VCAA 
delineating VA's duties regarding 
notice and development.  Upon receipt 
of any VA examination report, a review 
should be conducted to verify that all 
requested opinions have been provided.  
If information is deemed lacking, 
report should be referred to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2.

3. Thereafter, all of the evidence of 
record should be reviewed and the issue 
re-adjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC). The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


